JUDGMENT
The above case came on to be heard before the High Court, with Judges Foxall, Lutu and Pele sitting, at Tau on Tuesday, February 5, 1929 at 10:00 A.M.
The Court inquired as to whether or not the parties to the controversy were willing to have the case continued for twenty-four hours, during which time they would go into conference and attempt to amicably agree upon a holder of the name. It was explained that all those who were interested in the name, no doubt, knew who was entitled to hold the name, but if they could not come to an amicable settlement of the matter, the Court would decide the issue.
*414Both sides agreed to retire and discuss the question, reporting to the Court the following morning February 6, 1929.
At 10:00 A.M., Feb. 6, 1929 the Court again convened. Sei, for Togiai who offered the name for registration, and Ili, the objector, informed the Court that both sides had unanimously agreed that Ili should be the holder of the Matai Name “Mao.”
The Court informed the parties hereto that their decision should have no weight regarding any future holder of the name.
It is therefore adjudged and decreed that the Matai Name Mao be given to Ili, and that the Court costs of this action, amounting to $25.00, be divided between Togiai and Ili, the parties hereto.